Citation Nr: 1146581	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for rheumatoid arthritis, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 90 days, in which the Veteran submitted additional medical evidence.  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to service connection for obstructive sleep apnea and rheumatoid arthritis, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record demonstrates that, at its most limited, the Veteran's hearing is manifested by no more than level I hearing in the right ear and level II hearing in the left ear.  

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in November 2009 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's VA outpatient treatment records and private treatment records.  The Veteran was also provided a VA examination in connection with his increased rating claim, which is found to be adequate for rating purposes. The examiner recorded pertinent examination findings and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran also testified at a hearing before the Board.  However, he did not assert that his hearing had worsened since his most recent hearing test, and therefore an additional examination is not required.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Decision

The Veteran contends that his service-connected bilateral hearing loss is worse than the current evaluation contemplates.  At the February 2011 Board hearing, the Veteran testified that he has problems hearing people from a distance and often has to ask the individual to repeat what they initially said.  See the February 2011 Board hearing transcript.  The Veteran asserts that a compensable rating is warranted for his bilateral hearing loss.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

In October 2009, the Veteran filed a claim for a compensable rating for his service connected bilateral hearing loss.  The Veteran asserted that his condition had changed in that he had begun wearing hearing aids.

In September 2009, a hearing test was conducted.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
50
LEFT
25
15
40
70
65

Average pure tone thresholds were 39 decibels in the right ear and 48 decibels in the left ear.  No speech recognition testing is of record.

In October 2009, the Veteran was given new hearing aids by VA, and it was noted that the goals of making soft sounds audible, improving communication ability at conversational levels, and increasing awareness of environment sounds without making loud sounds uncomfortable, were met in a clinical setting.

In December 2009, the Veteran was provided with a VA audiological examination.  The Veteran asserted that without his hearing aids he could hardly hear anyone talking to him in a noisy area.  Audiological testing showed (with pure tone thresholds in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
55
LEFT
25
15
35
70
60

Average puretone thresholds were 40 decibels in the right ear and 45 decibels in the left ear.  No speech recognition scores were given because the VA examiner determined that they were "[t]oo unreliable to score."  She further added that the word recognition scores were unacceptable for rating purposes due to the pattern of responses.  The VA examiner diagnosed the Veteran with slight to mild sensorineural hearing loss through 2 kiloHertz, moderately severe at 3 to 4 kiloHertz, rising again to mild at 6 to 8 kiloHertz in the right ear and within normal limits through 1.5 kiloHertz, with thresholds in mild to moderately severe range at 2 to 8 kiloHertz in the left ear.  

Since it the VA examiner found that the speech discrimination testing could not be conducted because of inconsistent scores, the Board will evaluate the December 2009 audiological findings under Table VIA, using only the puretone threshold averages.  As such, based upon the results from the December 2009 VA audiological examination, from Table VIA of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral II is derived for the left ear (it is noted that the results are the same if the results from the September 2009 hearing test is used).  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column I.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the evidence does not support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz. 

The Board notes that the Veteran underwent an additional audiological consultation in October 2010.  The Veteran reported that his current hearing aids were working "very well."  The Veteran asserted that he believed that his hearing acuity had diminished since his last hearing evaluation, and a hearing test was administered.  Unfortunately, the specific results of the examination were not provided.  Instead, the audiologist reported that the Veteran's hearing loss in his right ear was mild sloping to moderately severe from 250-2000 Hz, and moderately severe to mild from 3000-8000 Hz.  The hearing loss in the Veteran's left ear was mild from 250-2000 Hz, and severe to moderate from 3000-8000 Hz.   

While the exact hearing results were not provided, the audiologist did explicitly find that there was no significant change in the Veteran's hearing compared to the results from September 2009 (and as noted above, those specific results are of record).  Because the results were unchanged from 2009, the Board concludes that additional development is unnecessary.
 
At the October 2010 consultation, the audiologist also indicated that the Veteran demonstrated word recognition scores in both ears of 96 percent.  However, using these scores with the hearing results from either the September or December 2009 tests would actually result in a lower Roman Numeral result under Table VI.

There is no contrary evidence of record that suggesting that the Veteran's puretone thresholds meet the criteria for a higher rating.  Thus, the Board finds that the criteria for a compensable evaluation have not been met.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has duly considered staged ratings, pursuant to Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period.  

The Board also notes that at the February 2011 Board hearing, the Veteran's chief complaint was a progressive decrease in hearing with the inability to hear people from a distance; but he generally denied much interference with his employment on account of his service connected hearing loss.  Furthermore, the VA audiologist in both September 2009 and October 2010 fully described the reported functional effects caused by a hearing disability in the report, the Board finds that functional impairment has been appropriately considered.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptom is diminished hearing acuity, which is specifically contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an referral for consideration of an extraschedular rating is not warranted.  

Accordingly, an increased evaluation for bilateral hearing loss is not warranted at any time during the pertinent time period as a compensable rating may not be assigned for any part of the rating period.  38 U.S.C.A. § 5110; Hart, 21 Vet. App. at 509-10.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, the Veteran's claim is denied.


ORDER

A compensable evaluation for bilateral hearing loss s denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for obstructive sleep apnea and rheumatoid arthritis.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the February 2011 Board hearing, the Veteran testified that he believed that his obstructive sleep apnea originated during his military service.  He explained that while on active duty, he had problems sleeping, and service treatment records show that the Veteran was treated for insomnia in the early 1990s.  The Veteran stated that he went to sick call for his sleeping problems, but was treated for fatigue rather than sleep apnea.   

Sleep apnea was not diagnosed while the Veteran was in service, and the Veteran was not in fact diagnosed with sleep apnea until approximately May 2007, more than four years after he separated from service.  However, a VA pulmonary staff physician stated in an April 2011 statement that the Veteran's reported symptoms such as fatigue, erectile dysfunction, insomnia, and nocturia from 2001-2005 are all non-specific symptoms that can be seen in patients with sleep apnea.  He further added that while there could be other reasons for the stated above symptoms, "they were at least partly due" to an undiagnosed obstructive sleep apnea.  

Given this suggestion that the Veteran's diagnosed sleep apnea may have begun during service, a medical opinion should be obtained. 

The Veteran also testified that he believed that his rheumatoid arthritis was related to his time in service.  He stated that his hands, feet, and knees began hurting approximately in 2007, which lead to the diagnosis rheumatoid arthritis.  When asked whether he had experienced any of these problems in service, the Veteran explained that he was treated for carpal tunnel syndrome and for knee problems.  The Veteran contends that his hands, feet, and knee problems in service were a precursor to his current rheumatoid arthritis.  Service treatment records reveal complaints of fatigue, insomnia, right knee pain, and shooting pain in the right forearm and elbow.  However, it is unclear whether any of these signs or symptoms were precursors to the diagnosis of rheumatoid arthritis following service; and it is noted that the Veteran has been service connected for carpal tunnel syndrome.

Therefore, the Veteran should be scheduled for a VA examination for his rheumatoid arthritis and obstructive sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his diagnosed sleep apnea.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the Veteran's reported symptoms in service such as insomnia, and the VA treatment record from April 2011 suggesting that symptoms such as erectile dysfunction, insomnia, and nocturia may have been symptoms of sleep apnea.

2.    Schedule the Veteran for a VA examination of his diagnosed rheumatoid arthritis.  The Veteran's claims file should be provided.  A complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's rheumatoid arthritis either began during or was otherwise caused by the Veteran's military service.  In doing so, the examiner should specifically address the Veteran's reported symptoms in service such as knee and elbow pain.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


